

116 S4564 IS: Global War on Terrorism Memorial Location Act
U.S. Senate
2020-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4564IN THE SENATE OF THE UNITED STATESSeptember 10, 2020Ms. Ernst (for herself and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize the location of a memorial on the National Mall to commemorate and honor the members of the Armed Forces that served on active duty in support of the Global War on Terrorism, and for other purposes.1.Short titleThis Act may be cited as the Global War on Terrorism Memorial Location Act.2.National Global War on Terrorism Memorial(a)FindingsCongress finds that—(1)approaching 2 decades after the September 11, 2001, attacks against the United States, the United States continues the Global War on Terrorism, at great personal cost to—(A)the men and women serving on active duty in the Armed Forces; and(B)the individuals on whose support those men and women depend to fulfill their duties;(2)civil servants from Federal departments and agencies, the intelligence community, local emergency responders, and other civilian support personnel have made significant sacrifices in service in the Global War on Terrorism;(3)honoring the losses endured by the individuals described in paragraphs (1) and (2), together with their families, Congress in 2017 unanimously passed, and the President signed, the Global War on Terrorism War Memorial Act (Public Law 115–51; 40 U.S.C. 8903 note), which allowed the Global War on Terrorism Memorial Foundation to establish on Federal land in the District of Columbia a memorial to the fallen of that conflict; and (4)given the significance of the Global War on Terrorism as the longest-running conflict in United States history and the magnitude of the sacrifice involved in operations in that conflict, it is appropriate to locate the National Global War on Terrorism Memorial within the Reserve alongside existing memorials to the major armed conflicts of the United States.(b)DefinitionsIn this section:(1)MemorialThe term Memorial means the National Global War on Terrorism Memorial authorized by subsection (c)(1).(2)ReserveThe term Reserve has the meaning given the term in section 8902(a) of title 40, United States Code.(c)Location of Memorial(1)AuthorizationNotwithstanding section 8908(c) of title 40, United States Code, the Global War on Terrorism Memorial Foundation may establish the National Global War on Terrorism Memorial within the Reserve.(2)LocationThe Memorial shall be located at 1 of the following sites, as identified in, and in accordance with, the document commonly known as the Memorials and Museums Master Plan:(A)Potential Site 1—Constitution Gardens, Prime Candidate Site 10 in The Memorials and Museums Master Plan.(B)Potential Site 2—JFK Hockey Fields, Prime Candidate Site 18 in The Memorials and Museums Master Plan.(C)Potential Site 3—West Potomac Park, Candidate Site 70 in The Memorials and Museums Master Plan.(3)Commemorative Works ActExcept as otherwise provided in paragraphs (1) and (2), chapter 89 of title 40, United States Code (commonly known as the ‘‘Commemorative Works Act’’), shall apply to the Memorial.